Appeal from an order of the Monroe County Court (Frank P Geraci, Jr., J.), entered August 5, 2003. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining *1166that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Because attempted burglary in the second degree is a violent felony offense as a matter of law 0see Penal Law § 70.02 [1] [c]; People v Wroten, 286 AD2d 189, 198 [2001], lv denied 97 NY2d 610 [2002]), we conclude that County Court’s designation of defendant as a level two risk is supported by clear and convincing evidence (see generally Correction Law § 168-n [3]). Defendant’s remaining contention is not preserved for our review (see Oram v Capone, 206 AD2d 839, 840 [1994]) and, in any event, lacks merit. Present— Martoche, J.P., Smith, Lawton and Hayes, JJ.